DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 15, 2022 has been entered.  

Response to Arguments
3.	Applicant’s remarks received on March 15, 2022 with respect to the amended independent claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1, 2, 6-10, 12-16, and 18-23 are rejected; and claims 3-5, 11, 17, and 24-26 are cancelled.

Response to Amendments
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

5.	Claims 1, 2, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US Pub: 2020/0142656) and in further view of Hosoda (US Pub: 2020/0233619).
Regarding claim 1 (currently amended), Seo et al teaches: A method of processing a delayed printer assignment to a physical printer through an off-premise communications network relative to the physical printer [abstract (According to Wikipedia, pull printing is a printing feature where a user's print job is held on a server (server-based pull printing) or on a user's workstation (serverless pull printing) and released by the user at any printing device (pulled to the printer) which supports this feature.)], the method comprising: 
providing, by the physical printer and to a cloud-based print service through the off-premise communications network, information usable to securely identify a user of the physical printer [p0050, p0051]; 
in response to the cloud-based print service using the information to securely identify the user of the physical printer, retrieving, by the physical printer and from the cloud-based print service through the off-premise communications network, a list of print jobs associated with the user [p0052, p0053], wherein:
the cloud-based print service is configured to cache each print job in the list of print jobs for assignment to the physical printer or at least one other physical printer connected to the off-premise communications network [p0046, p0048, p0052, p0053]; and 

displaying, by the physical printer, the list of print jobs; receiving user input that selects a print job from the list of print jobs [p0027, p0076].
requesting, by the physical printer through the off-premise communications network based at least in part on the user input, that the print job selected from the list of print jobs be assigned by the cloud-based print service to the physical printer using a secure physical printer identifier identifying the physical printer [p0050-p0055, p0068-p0071]; and 
in response to the cloud-based print service assigning the print job selected from the list of print jobs to the physical printer, receiving the print job selected from the list of print jobs at the physical printer [p0078, p0109].
In Seo et al, user requests a print job from a mobile device rather than from the printer.  In the same field of endeavor, Hosoda teaches: requesting, by the physical printer through the off-premise communications network based at least in part on the user input, that the print job selected from the list of print jobs be assigned by the cloud-based print service to the physical printer using a secure physical printer identifier 
 	Regarding claim 2 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Seo et al further teaches: The method of claim 1 further comprising rendering the print job selected from the list of print jobs at the physical printer [p0078]. 	Regarding claim 6 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Seo et al further teaches: The method of claim 1, further comprising obtaining the information usable to securely identify the user from a directory service [p0050, p0052 (User login is stored in a directory for comparison and verification.)]. 	Regarding claim 7 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Seo et al further teaches: The method of claim 1, further comprising obtaining the secure physical printer identifier identifying the physical printer from a directory service [p0048 (Device information is registered in a directory for printer identification purpose.)].

Claim 9 (currently amended) has been analyzed and rejected with regard to claim 1.

Regarding claims 10, 12, and 13 (currently amended), the rationale applied to the rejection of claim 9 has been incorporated herein.  Claims 10, 12, and 13 have been analyzed and rejected with regard to claims 2, 6, and 7 respectively.

Claim 15 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Seo et al’s further teaching on: One or more tangible processor-readable storage media of a tangible article of manufacture encoding processor-executable instructions for executing on an electronic computing system a process of processing a delayed printer assignment to a physical printer through an off-premise communications network relative to the physical printer [p0138].
Regarding claims 16, 18, and 19 (currently amended), the rationale applied to the rejection of claim 15 has been incorporated herein.  Claims 16, 18, and 19 have been analyzed and rejected with regard to claims 2, 6, and 7 respectively.

	Regarding claim 22 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Seo et al further teaches: The method of claim 1, wherein communications between the cloud-based print service and the physical printer are based on the secure physical printer identifier [abstract].

	Regarding claim 23 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Hosoda further teaches: The method of claim 1, further comprising: requesting authorization to access the list of print jobs associated with the user; in response to requesting authorization, receiving an authorization code and storing the authorization code [fig. 11A: S1103, S1104]; and obtaining an access token based on the authorization code, wherein the retrieving the list of print jobs associated with the user uses the access token [p0072, p0082].  Therefore, given Hosoda’s teaching on using an access token obtained based on authorization information to retrieve a print job, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to utilize an access token obtained from user authorization information/code to access a printer job of the user for improved security purpose.

6.	Claims 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US Pub: 2020/0142656) and Hosoda (US Pub: 2020/0233619); and in further view of Sanuki (US Pub: 2015/0294203). 	Regarding claim 8 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Seo et al in view of Hosoda does not specify transforming print job to be compatible with a printer.  In the same field of endeavor, Sanuki teaches:  The method of claim 1, further comprising transforming the print job selected from the list of print jobs to be compatible with the physical printer [abstract].  Therefore, given Sanuki’s embodiment on transforming print job data to be compatible . 	
Regarding claim 14 (currently amended), the rationale applied to the rejection of claim 9 has been incorporated herein.  Claim 14 has been analyzed and rejected with regard to claim 8.

Regarding claim 20 (currently amended), the rationale applied to the rejection of claim 15 has been incorporated herein.  Claim 20 has been analyzed and rejected with regard to claim 8.

7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US Pub: 2020/0142656) and Hosoda (US Pub: 2020/0233619); and in further view of Neville et al (US Pub: 2014/0253962).
	Regarding claim 21 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Seo et al in view of Hosoda does not specify identifier encryption.  In the same field of endeavor, Neville et al further teaches: The method of claim 1, wherein the secure physical printer identifier is configured for cryptographic validation during registration of the physical printer with the cloud- based print service [p0286-p0288 (Creating an authentication code based on identification information is a way of encryption/cryptography.)].
	
Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674